Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on November 1, 2019, has been made of record and entered.  The Specification has been amended to include a reference to Applicants’ National Phase Application, claims 11, 15, and 19 have been amended, and claims 7 and 20 have been canceled.
No new claims have been added; claims 1-6, 8-19, and 21 are presently pending in this application.  

Specification
The disclosure is objected to because of the following informalities:  
In paragraph [0055] of the Specification, “meatal” should be amended to recite “metal”.
Appropriate correction is required.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
In lines 6 and 7 of claim 1 and lines 8 and 9 of claim 21, the phrase “at least one of two linking groups is covalently bound” should be amended .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 are indefinite because the term “catalyst”, as recited in these claims, lacks antecedent basis.  While claim 1, from which both claims 16 and 17 depend, recites a “catalytic non-oxide metal semiconductor”, said claim does not recite a “catalyst”.
Claim 19 is indefinite for reciting the phrase “any one of the photocatalysts of claim 1” (lines 3 and 4 therein).  This phrase creates a scope problem between claim 19 and claim 1, which is directed to “A supported photocatalyst…”.  Further, the term “photocatalysts” in claim 19 lacks antecedent basis, as claim 1 recites a “supported photocatalyst”.

Allowable Subject Matter
Claims 1-6, 8-15, 18, and 21 are allowed.
Claims 16, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed supported photocatalyst comprising a support comprising a metal having a zero valence, a catalytic non-oxide metal semiconductor nanostructure attached to the support, and an organic ligand comprising two or more linking groups, wherein at least one of two linking groups is covalently bound to the surface of the catalytic non-oxide metal semiconductor nanostructure, and at least one of the two linking groups is complexed with 0 and the non-oxide metal semiconductor nanostructure comprises an InGaN nanostructure having the formula InxGa1-xN, where 0.0 ≤ x ≤ 1.
Exemplary prior art includes Nann et al. (WO 2011/010152), which teaches a composition comprising quantum dots (e.g., InGaN or InN) and a catalyst, wherein the quantum dots may be bound to a surface of a conducting substrate (e.g., Sn or a metal selected from groups 8 to 12 of the periodic table).  See pages 4-12.
Nann et al. does not teach or suggest the presence of an organic ligand reading upon that recited in claim 1, with respect to the presence of at least one of the two linking groups being complexed with a transition metal.  Nann et al. teach the presence of a linker moiety, e.g., 1,4-benzene dithiol, which does not have a linking group complexed with transition metal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes:
"Facile Formation of High-Quality InGaN/GaN Quantum-Disks in Nanowires on Bulk-Metal Substrates for High-Power Light-Emitters," by Chao Zhao et al., teaches the formation of InGaN/GaN quantum disks in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 3, 2022